Citation Nr: 0914029	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  07-12 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel





INTRODUCTION

The Veteran had active service from September 1952 to August 
1956.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the above-referenced claim.  

In June 2006, as reflected on the first page of this 
decision, the Veteran filed the claim to reopen currently on 
appeal at the Pittsburg RO.  However, the December 2006 
rating decision that denied the claim to reopen was rendered 
by the RO in Cleveland.  The record reflects that all further 
correspondences and adjudication of the Veteran's claim to 
reopen have been issued by the Pittsburg RO.  Thus, it 
appears from the record that jurisdiction of this matter has 
not been transferred and has remained with the Pittsburg RO.

The issue of entitlement to service connection for bilateral 
hearing loss is being remanded and is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In November 1999, the RO denied the Veteran's claim of 
service connection for bilateral hearing loss.  The Veteran 
did not appeal this determination.

2.  Evidence submitted since the November 1999 RO rating 
action does relate to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the bilateral hearing loss claim. 




CONCLUSIONS OF LAW

1. The unappealed November 1999 RO decision, which denied the 
Veteran's claim for service connection for bilateral hearing 
loss, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 20.1103 (2008).

2.  Subsequent to the November 1999 RO decision, new and 
material evidence has been received to reopen the claim for 
service connection for bilateral hearing loss.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(A), 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  In this 
case, the Board is reopening and remanding the claim of 
entitlement to service connection for bilateral hearing loss.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.

Legal Criteria for New and Material Evidence

The Veteran seeks to reopen previously denied claim for 
service connection for bilateral hearing loss.  A review of 
the record indicates that the Veteran was previously denied 
service connection for this disorder by way of a November 
1999 rating decision.  The Veteran failed to file a Notice of 
Disagreement with regard to the November 1999 decision.  
Therefore, the November 1999 rating decision became final and 
not subject to revision upon the same factual basis.  See 38 
U.S.C.A. § 7105; see also 38 C.F.R. §§ 20.302, 20.1103.  This 
is the most recent final decision.  As such, his claim for 
service connection for bilateral hearing loss may only be 
reopened if new and material evidence is submitted. 

The Board notes that service connection means that the facts, 
shown by the evidence, establish that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  In order to prevail on the 
issue of service connection for any particular disability, 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet. App. 341, 346 (1999).  See also, 38 C.F.R. § 3.385 
(listing the criteria that must be met for impaired hearing 
to be considered a hearing loss disability under VA 
regulations).     

Once a decision denying service connection becomes final, a 
disallowed service connection claim shall only be reopened 
and reviewed if new and material evidence is presented or 
secured with respect to the final claim. 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  Under 38 C.F.R. § 3.156(a), new evidence 
means evidence not previously submitted to agency decision 
makers.  Material evidence means evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  VA may then proceed 
to the merits of the claim on the basis of all of the 
evidence of record.

Facts and Analysis

As noted above, the Veteran was initially denied service 
connection for bilateral hearing loss in a November 1999 
rating decision based on the RO's conclusion that the 
Veteran's diagnosed bilateral hearing loss was not related to 
his military service.  In denying the claim, the RO noted 
that the Veteran's service treatment records were negative 
for a diagnosed hearing impairment; it was noted that a July 
1956 separation service treatment record showed that the 
clinical evaluation of the Veteran's hearing was normal.  
While the RO recognized that the Veteran submitted private 
medical records showing that he was diagnosed with bilateral 
hearing loss in June 1988, there was no evidence of record 
demonstrating that the Veteran's bilateral hearing loss was 
related to his military service.  At the time of the RO's 
decision, the evidence of record included the Veteran's 
service treatment records and private audiology reports and 
records dated in June 1988, May 1989, and July 1999, which 
showed that the Veteran had been diagnosed with bilateral 
sensorineural hearing loss.  

Subsequent to the November 1999 rating decision, the Veteran 
filed a claim to reopen the previously denied claim for 
service connection in June 2006.  In support of his claim, he 
submitted portions of his service personnel records, to 
include a DA Form 20, which provided a record of the dates 
and locations of the Veteran's military service.  The June 
1988 and July 1999 private audiology reports, previously of 
record, were also submitted.  

In September 2006, the Veteran submitted a written statement 
in support of his claim, along with additional evidence.  In 
the statement, he asserted that during his period of active 
service, he worked for eight months as a supply clerk in an 
aircraft hanger.  He attributed his hearing loss to exposure 
to loud jet engines while working in this capacity, and 
stated that his hearing disorder first manifested during 
active duty.  With regards to the additional evidence, the 
Veteran resubmitted the July 1956 separation service 
treatment record, his DA Form 20, and the June 1988 and July 
1999 private audiology reports.  In addition, the Veteran 
submitted an August 1989 signed agreement for the purchase of 
hearing aids.  

In support of his claim, the Veteran submitted a private 
medical examination report dated in September 2007, which 
reflects his reported history of being exposed to jet engine 
noise during his four years of service in the military.  The 
report reflects that audiometric testing was completed, which 
revealed severe bilateral hearing nerve loss with minimal 
conductive hearing loss.  The private physician opined that 
the Veteran's severe bilateral hearing nerve loss could have 
been secondary to a four year exposure to jet engine noise.  
He indicated that the minimal conductive hearing loss could 
not be explained and that the etiology of the slight 
conductive hearing loss could not be identified.  

It is noted that the September 2007 private medical 
examination report was submitted by the Veteran after his 
claim had been certified to the Board for appellate review.  
Therefore, this evidence has not yet been considered by the 
RO.  However, given that the claim is being reopened and 
remanded, as further discussed below, the Board finds the 
RO's failure to consider the evidence prior to the 
certification of this appeal not to be prejudicial to the 
Veteran's claim.  See generally, 38 C.F.R. §§ 19.37, 
20.302(b)(2).    

In light of the foregoing, the Board finds that new and 
material evidence has been received to reopen the claim for 
service connection for hearing loss.  The new evidence 
consisting of the September 2007 private medical examination 
report is clearly new it was not previously of record.  It is 
also material, in that it is evidence of a possible nexus 
between the Veteran's diagnosed hearing loss and his military 
service.  Because a medical opinion linking the hearing loss 
diagnosis to the Veteran's military service was not shown by 
the evidence at the time of the Veteran's November 1999 
rating decision, this evidence is neither cumulative nor 
redundant of other evidence and raises a reasonable 
possibility of substantiating the Veteran's claim.  
Therefore, reopening the Veteran's claim of service 
connection for bilateral hearing loss is in order.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for bilateral hearing loss is 
reopened.  To this extent and to this extent only, the appeal 
is granted.


REMAND

As was explained earlier herein, the Veteran's claim of 
entitlement to service connection for bilateral hearing loss 
is being reopened on the basis of new medical evidence 
indicating a possible causal connection between the diagnosed 
condition and the Veteran's military service.  As the record 
is negative for a definitive medical opinion regarding 
whether the Veteran's hearing loss is related to service, 
further development is warranted as to this issue.

Under the duty to assist, a medical examination or medical 
opinion is considered necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent medical evidence of a currently diagnosed 
disability or persistent or recurrent symptoms of a 
disability; (2) establishes that the Veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with an 
established event, injury or disease in service or with 
another service-connected disability. 38 C.F.R. § 
3.159(c)(4).

In the present case, the Veteran has provided evidence which 
appears to document a hearing loss diagnosis, provided 
testimony of noise exposure during service, and provided 
evidence suggesting the current hearing loss is related to 
the noise exposure during service.  Accordingly, the Veteran 
should be afforded a VA examination to determine the nature, 
extent, and etiology of the hearing loss.  See 
Charles v. Principi, 16 Vet. App. 370 (2002) (observing that 
under 38 U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim.").

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran 
for an audiological examination to assess 
whether he has hearing loss within the 
meaning of VA regulations.  Any and all 
indicated evaluations, including 
audiometric and speech recognition using 
the Maryland CNC, should be performed.  
The examiner is requested to review the 
claims file, to include a copy of this 
Remand, and opine whether it is as least 
as likely as not (a 50 percent probability 
or more) that the Veteran has hearing loss 
that is related to in-service acoustic  
trauma.  

A clear rationale for all opinions is 
required, to include a discussion of the 
facts and medical principles involved and 
should be provided in a clear and legible 
report.  If the examiner is unable to 
render an opinion without resorting to 
speculation, he or she should so state. 

2.  When the development requested has 
been completed, the claim should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
should is not granted, the Veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.


______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


